         Case 1:19-cv-02443-RDM Document 16 Filed 10/01/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 MARK C. SAVIGNAC and                             )
 JULIA SHEKETOFF,                                 )
                                                  )           Civ. No. 1:19-02443 (RDM)
                Plaintiffs,                       )
                                                  )
 v.                                               )    DEFENDANTS’ CONSENT MOTION
                                                  )      FOR LEAVE TO FILE UNDER
 JONES DAY, et al.,                               )               SEAL
                                                  )
                Defendants.                       )
                                                  )

      DEFENDANTS’ CONSENT MOTION FOR LEAVE TO FILE UNDER SEAL

       Defendants Jones Day, Stephen J. Brogan, and Beth Heifetz respectfully move to seal

Exhibit B to their Motion to Dismiss, Dkt. 15-2, filed September 27, 2019. Attached to this motion

is an errata containing a version of Exhibit B with redactions suitable for the Court’s publicly

accessible records system. The errata does not alter the extent of the redactions or have any impact

on Defendants’ Motion to Dismiss. Under Local Rule 7(m), counsel for Defendants have

conferred with Plaintiffs, who consent to this motion. If the Court would like further information

regarding the basis of this Motion, the undersigned respectfully requests leave to file a supplement

under seal or for a telephonic status conference. A proposed order is attached.



                                                      /s/ Terri L. Chase
                                                      Terri L. Chase (pro hac vice)
                                                      Traci Lovitt (Bar No. 467222)
                                                      JONES DAY
                                                      250 Vesey Street
                                                      New York, NY 10281
                                                      Phone: (212) 326-3939
Case 1:19-cv-02443-RDM Document 16 Filed 10/01/19 Page 2 of 2



                                Anderson T. Bailey (pro hac vice)
                                JONES DAY
                                500 Grant Street
                                Pittsburgh, PA 15219
                                Phone: (412) 391-3939

                                Mary Ellen Powers (Bar No. 334045)
                                JONES DAY
                                51 Louisiana Avenue NW
                                Washington, DC 20001 Phone: (202) 879-3939

                                Attorneys for Defendants
